DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 11,360,629. Although the claims at issue are not identical, they are appeared to be broader version of the patented claims, claim 13 includes features of claim 6 and 8. Independent claim is compared with the independent claim of the U.S patent in the following:
Application 17838245
U.S. Patent No. 11,360,629
13. An electronic apparatus comprising: a display panel; and a sensor disposed on the display panel, comprising an active area and a peripheral area, 4which are defined therein, and comprising a plurality of sensing units disposed in the active area, swherein the plurality of sensing units comprises a first sensing unit in contact with a 6boundary of the active area and the peripheral area, and wherein the first sensing unit comprises: 8a first sensing pattern comprising a plurality of first branch portions; 9a plurality of second sensing patterns spaced apart from the first sensing pattern; and a boundary pattern adjacent to the boundary and disposed between the plurality of second sensing patterns and the peripheral area.
6. An electronic apparatus comprising: a display panel; and a sensor disposed on the display panel, comprising an active area and a peripheral area, which are defined therein, and comprising a plurality of sensing units disposed above the active area, each of the sensing units comprising: a first sensing pattern comprising a plurality of branch portions; a plurality of second sensing patterns spaced apart from the first sensing pattern; a bridge pattern connecting the plurality of second sensing patterns to each other; and a plurality of patterns spaced apart from at least one of the first sensing pattern and the plurality of second sensing patterns, wherein the plurality of patterns of a sensing unit making contact with a first boundary portion having a curvature in a boundary of the active area and the peripheral area among the plurality of sensing units comprise a plurality of outer patterns, and at least one of the plurality of outer patterns is electrically connected to the first sensing pattern of the sensing unit or the second sensing patterns of the sensing unit, wherein the boundary further comprises a second boundary portion extending from the first boundary portion, the plurality of sensing units comprise a first sensing unit spaced apart from the boundary, a second sensing unit making contact with the first boundary portion, and a third sensing unit making contact with the second boundary portion, the third sensing unit has an area greater than each of an area of the first sensing unit and an area of the second sensing unit, and the area of the first sensing unit is greater than the area of the second sensing unit.
8. The electronic apparatus of claim 7, wherein the third sensing unit further comprises a boundary pattern disposed between the line part and the plurality of second sensing patterns.


	From the comparison above, it can be clearly seen that claims of current application is merely a broader version of the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180348906) in the view of Hsieh (US 20110291982).
Regarding claim 13: Hwang teaches an electronic apparatus (Figs. 1-2 #100) comprising: a display panel; and a sensor disposed on the display panel, comprising an active area and a peripheral area, 4which are defined therein (Figs. 1-2, 7-8 and paragraph [0090-0094, 0108-0120] teach a display panel 110 of a touch sensor display device 100 comprising an active area TEA with touch sensor disposed and a peripheral area around it), and comprising a plurality of sensing units disposed in the active area, swherein the plurality of sensing units comprises a first sensing unit in contact with a 6boundary of the active area and the peripheral area, and wherein the first sensing unit comprises: 8a first sensing pattern; 9a plurality of second sensing patterns spaced apart from the first sensing pattern; and a boundary pattern adjacent to the boundary and disposed between the plurality of second sensing patterns and the peripheral area (Figs. 7-8 and paragraph [0108-00130, 0189-0210, 0224-0228] teach a plurality of touch sensing units in the active area TEA, comprising a first sensing unit comprising a first sensing pattern TE-1  in contact with a boundary of the active area TEA as shown in Fig. 7, a plurality of second sensing patterns TE-2 spaced from the first sensing pattern; and a boundary pattern adjacent to the boundary and disposed between the plurality of second sensing patterns and the peripheral area as shown in Figs. 7-8).
Hwang does not explicitly disclose a first sensing pattern comprising a plurality of first branch portions.
However, Hsieh teaches a first sensing pattern comprising a plurality of first branch portions (Fig. 1 and paragraph [0026-0033]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Hwang’s invention by including above teachings of Hsieh, because a sensing pattern shaped with branch portions can help cover the maximum active area with electrodes to improve touch detection accuracy, as shown by Hsieh. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 14: Hwang teaches wherein the sensor further comprises a line part that comprises a first sensing line electrically connected to the first sensing pattern and a 3second sensing line electrically connected to the plurality of second sensing patterns, and the 4boundary pattern is disposed between the line part and the plurality of second sensing pattern (Figs. 1-2, 7-8 and paragraph [0090-0094, 0108-0120] #TL-1 and #TL-2).

Regarding claim 15: Hwang teaches wherein a separation boundary between the boundary patter and the plurality of second sensing patterns has a zigzag shape or a straight-line shape (Figs. 8, 10 and paragraph [0183-0193, 0203-0213, and 0224-0228] shows the zigzag shape).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20180348906), in the view of Hsieh (US 20110291982), and further in the view of Zhang (US 20200379605).
Regarding claim 16: Combination of Hwang and Hsieh do not explicitly disclose wherein the first sensing unit further comprises a plurality of first dummy patterns disposed adjacent to the plurality of first branch portions, and the plurality of second sensing patterns are spaced apart from the plurality of first branch portions with the plurality of first dummy patterns interposed therebetween.
However, Zhang teaches wherein the first sensing unit further comprises a plurality of first dummy patterns disposed adjacent to the plurality of first branch portions, and the plurality of second sensing patterns are spaced apart from the plurality of first branch portions with the plurality of first dummy patterns interposed therebetween (Figs. 11-12 and paragraph [0167-0185] teach a plurality of dummy patterns 23 disposed in similar manner as claimed above, and further taught that other design arrangements can be possible for dummy pattern as desired while achieving similar results). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Hwang and Hsieh, by including above teachings of Zhang, because use of dummy patterns can help avoid any electrostatic discharge ESD between the touch patterns, as taught by Zhang. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 17: Hwang teaches wherein the plurality of sensing units further comprises a second sensing unit in contact with a first boundary portion having a curvature in the boundary, the boundary further comprises a second boundary portion extending from the first boundary portion, and the first sensing unit in contact with the second boundary portion (Figs. 7-8, 10 and paragraph [0183-0193, 0203-0213, 0224-0228] teach a second sensing unit at the corner location of the panel in contact with a first boundary portion having a curve, the boundary further comprises a second boundary portion extending from the curve, and the first sensing unit in contact with the second boundary portion).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18: None of the cited references either alone or in combination teach and/or suggest “wherein the second sensing unit 44comprises: a third sensing pattern comprising a plurality of second branch portions; 4a plurality of fourth sensing patterns spaced apart from the third sensing pattern; and 5a plurality of second dummy patterns disposed adjacent to the plurality of second branch 6portions, and 7wherein a first length of a second-first dummy pattern among the plurality of second 8dummy patterns is shorter than a second length of a second-second dummy pattern among the 9plurality of second dummy patterns”.  


Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9: None of the cited references either alone or in combination teach and/or suggest “wherein the plurality of sensing units comprises a first sensing unit spaced apart from a 6boundary of the active area and the peripheral area and a second sensing unit in contact with a 7first boundary portion having a curvature in the boundary, 8wherein the first sensing unit comprises a first sensing pattern comprising a plurality of 9first branch portions, a plurality of first dummy patterns facing the plurality of first branch 10portions, respectively, and a plurality of second sensing patterns spaced apart from each other iiwith the first sensing pattern therebetween, 12wherein the second sensing unit comprises a third sensing pattern comprising a plurality 13of second branch portions, a plurality of second dummy patterns facing at least some of the 14plurality of second branch portions, respectively, and a plurality of fourth sensing patterns spaced isapart from each other with the third sensing pattern therebetween, and 16wherein a first length of a second-first dummy pattern among the plurality of second 17dummy patterns is shorter than a second length of a second-second dummy pattern among the 18plurality of second dummy patterns”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622